The Chiee-Justice delivered the opinion of the court í
Appellee moved the court to dismiss the appeal in this cause because the bond therein was not executed as required by law. The motion must be granted. An inspection of the bond shows that it purports on the face of it to be the bond of the Savannah, Florida and Western Railway Company, by its agent, J. M. Hardaway. It is signed “ J. M. Hardaway, Agent Savannah, Florida and Western Railroad Company.” This is not the bond of the defendant, it is the bond of the agent. Our statute requires that the defendant shall give bond. Thompson’s Digest, p. 446, sec. 2.
Let the appeal be dismissed.